United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, NORTH KENNER
POST OFFICE, Kenner, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0953
Issued: December 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 25, 2020 appellant filed a timely appeal from a March 4, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty on March 2, 2019, as alleged.
FACTUAL HISTORY
On March 15, 2019 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 2, 2019 she developed acute stress while in the
performance of duty. She explained that she was approached by two people looking for a package
1

5 U.S.C. § 8101 et seq.

three different times on her route. Appellant asserted that she feared for her life and felt very
unsafe so she called her supervisor and called the employing establishment to inform it that she
would be returning to the office. On the reverse side of the claim form appellant’s supervisor,
T.H., confirmed that appellant was approached by a suspected drug dealer who asked for his
express package. Appellant stopped work on March 2, 2019.
In a March 19, 2019 attending physician’s report, Part B of an authorization for
examination and/or treatment (Form CA-16), Angela Pugh-Antee, a licensed clinical social
worker, evaluated appellant for a March 2, 2019 injury and symptoms of trauma-related anxiety,
poor concentration, crying episodes, fear of leaving home, avoiding people or places, and a decline
in activities of daily living. She found that appellant had no prior history of trauma and diagnosed
an acute stress disorder. Ms. Pugh-Antee recommended that she undergo individual therapy
sessions in order to treat her condition.
In a development letter dated March 28, 2019, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence necessary to
establish her claim and provided a questionnaire for her completion. In a separate development
letter of even date, OWCP requested that the employing establishment provide additional
information, including comments from a knowledgeable supervisor. It afforded both parties 30
days to respond.
In a March 21, 2019 narrative statement, appellant explained that on March 2, 2019 she
was told by one of the clerks that she had an express package for her route, but was told that she
would not be receiving it to deliver because it contained drugs and the postal police were being
called. When she arrived at the apartment building where the package was to be delivered, a man
approached her asking for the express package. Appellant asked him for the tracking number and
told him that the employing establishment had until 3:00 p.m. that day to deliver the package. The
man stated that he needed the package that day and that he had paid for overnight shipping, but
she informed him that she did not have his package. Another man then approached her a nd asked
about the same package. Appellant notified her supervisor, who informed her that she would call
the postal police and asked her to finish her route. At approximately 3:15 p.m. that same day, she
was on her auxiliary route when a car pulled up next to her and the same man from the apartment
building asked her if she had the package. Appellant informed him that his package would be
delivered the next day and he would be reimbursed because he did not receive his package on time.
The man began hitting his steering wheel, gave his name and number to her, and instructed her to
call him when his package came in before driving off. Appellant stated that she felt threatened
and unsafe and did not know if he would return to cause her bodily harm.
Appellant submitted multiple duty status reports (Form CA-17) dated March 18 to
April 16, 2019 in which Ms. Pugh-Antee diagnosed acute stress disorder due to the alleged
March 2, 2019 employment incident. Ms. Pugh-Antee checked a box marked “No” to indicate her
opinion that appellant was not advised to return to work.
In an April 16, 2019 progress note, Ms. Pugh-Antee advised that appellant could return to
work on April 22, 2019. She reasoned that the alleged March 2, 2019 employment incident was
still an emotional trigger and reported that appellant was reintegrating herself back into all of the
functional areas of her life. Ms. Pugh-Antee encouraged her to speak with her supervisor about

2

safety precautions and recommended that she remain in a safe place until a new polic y is carried
out at the employing establishment. She also recommended that appellant be assigned an
alternative route to reduce anxiety triggers associated with the March 2, 2019 employment
incident.
By decision dated May 3, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that the injury and/or events occurred as
she described. It explained that she did not support her allegations with specific, substantive, or
probative evidence or any witnesses.
On September 5, 2019 appellant requested reconsideration of OWCP’s May 3, 2019
decision. In an attached statement, she noted that she was informed on July 2, 2019 that she would
have to return to her original route, which caused her to experience a panic attack. On July 8, 2019
appellant was again assigned to return to the same apartments after she explained that she could
not do so per her doctor’s instructions. When she arrived at the entrance of the apartment complex,
she was unable to enter and she began crying and shaking, fearing for her life. Appellant ended
up bringing all of the mail from the apartment complex back to the employing establishment and
told her supervisor that she could not deliver it. She again asked to be removed from the
environment.
Appellant attached an August 21, 2019 medical report in which Dr. Joseph Sejud, Boardcertified in emergency medicine, evaluated her for her anxiety and depression. Dr. Sejud
recounted the alleged March 2, 2019 employment incident where she was approached by irate
customers multiple times requesting a package from her. Appellant’s supervisor insisted that
appellant continue to deliver mail on her normal route, but she was unable to comply due to fear,
anxiety, and depression. Appellant informed Dr. Sejud that the package smelled strongly of
marijuana and despite her supervisor stating that the postal police would be called, the package
was still released to the men who were harassing her. She subsequently spoke with her union
representative and Ms. Pugh-Antee, who advised her not to return to that part of her route. On
evaluation Dr. Sejud diagnosed post-traumatic stress disorder (PTSD) and provided that, accepting
the facts as true, he had no doubt her injury was work related. He reasoned that the events appellant
described were typical of what would result in PTSD symptoms in an average person along with
the lack of sensitivity from her supervisor, which intensified her response. Dr. Sejud addressed
OWCP’s May 3, 2019 decision and attested that Ms. Pugh-Antee’s medical evidence and
appellant’s statements offered numerous avenues of corroboration of her story. He referred her to
a psychologist for further evaluation.
In a September 30, 2019 statement, C.S., a postal inspector, recounted that an express
package was received on March 2, 2019 that smelled of marijuana. A letter carrier advised that
two subjects approached her on her route about the location of the package and she informed them
that she did not have it. At approximately 12:09 p.m. M.M., a New Orleans, LA inspector, texted
the letter carrier and instructed her to give the parcel to her postmaster or supervisor. Later that
day, the carrier informed M.M. that the subjects arrived at the employing establishment to inquire
about the package. In order to avoid confrontation, M.M. instructed the employing establishment
to give the package to the two subjects.

3

In an October 4, 2019 statement, L.M., a letter carrier, stated that on March 3, 2019 2 she
discovered a strong scent coming from an express parcel. She informed her supervisor and asked
if she would be calling the postal inspector or the postal police, but the supervisor did not respond
to her question. Approximately 30 minutes later, the customer who the express parcel was
addressed to called the employing establishment to inquire about the package and L.M. informed
him that it had not arrived yet. Approximately 20 minutes later, appellant called stating that the
same man approached her to inquire about the package. The customer then called the employing
establishment again where T.H. informed him that the package had not been scanned yet. L.M.
told T.H. that they needed to call the postal inspectors, but T.H. blew it off and she called the
inspector herself. Another carrier overheard appellant speaking about the secon d encounter with
the man and stated that a different guy had just approached her about the same package. As
appellant continued her route, the man followed her postal truck looking for the package he was
expecting. The customer continued to follow her un til she told him to call the employing
establishment. Appellant then returned to the employing establishment out of fear of the two men
who had been following her on her route. L.M. noted that she was shaking and crying at the time.
In an undated statement, S.C., the union branch president, explained that he was notified
on March 2, 2019 that appellant felt uncomfortable and unsafe concerning threatening behavior
she experienced from two customers on her route. He was informed that the two customers became
irate and aggressive after learning their express package was intercepted. S.C. claimed that
appellant was pursued three different times while on her route by the same men. Appellant was
sent home for the day because of her emotional state and the th reatening behavior of the customers.
The postal inspectors later allowed the customers to have the package. T.H. later spoke with S.C.
on March 4, 2019 and provided that more should have been done to help appellant and to avoid
confrontation with the customers.
In an undated medical report, Ms. Pugh-Antee recounted her treatment of appellant for
symptoms she experienced after being victimized and approached multiple times by men
requesting a package that had been held due to suspicion of drug content. Appellant reported that
the men’s tone along with their determination to get the package created a sense of fear and
subsequently resulted in her ending her day early. Ms. Pugh-Antee diagnosed acute stress disorder
and referred appellant to her primary care physician for treatment. She recommended that
appellant return to work on April 22, 2019, but that she not return to the apartments where the
alleged incident occurred. Additionally, Ms. Pugh-Antee recommended that the office create a
written procedure regarding questionable mail and packages and a safety class to reiterate the
policy on illegal packaging.
By decision dated March 4, 2020, OWCP denied modification of its prior decision.

2

The Board notes that L.M. provided that the alleged employment incident occurred on March 3, 2019; however,
this appears to be a typographical error.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, 4 including that he or she sustained an injury in the
performance of duty, and that any specific condition or disability for work for which he or she
claims compensation is causally related to that employment injury. 5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on a
traumatic injury or an occupational disease. 6
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) medical evidence establishing that he or she has an emotional
condition or psychiatric disorder; and (3) rationalized medical opinion evidence establishing that
the emotional condition is causally related to the identified compensable employment factors. 7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA. 9
When disability results from an emotional reaction to regular or specially assigned work d uties or
a requirement imposed by the employment, the disability is deemed compensable. 10
Allegations alone by a claimant are insufficient to establish a factual basis of an emotional
condition claim. 11 Where the claimant alleges compensable factors of employment, he or she must

3

Supra note 1.

4

R.S., Docket No. 20-1307 (issued June 29, 2021); S.S., Docket No. 19-1021 (issued April 21, 2021); O.G., Docket
No. 18-0359 (issued August 7, 2019); J.P., 59ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).
5

R.S. and S.S., id.; G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

20 C.F.R. § 10.115; M.K., Docket No. 18-1623 (issued April 10, 2019); Michael E. Smith, 50 ECAB 313 (1999);
Elaine Pendleton, id.
7

See W.F., Docket No. 18-1526 (issued November 26, 2019); C.M., Docket No. 17-1076 (issued November 14,
2018); C.V., Docket No. 18-0580 (issued September 17, 2018); S.K., Docket No. 18-1648 (issued March 4, 2019);
Kathleen D. Walker, 42 ECAB 603 (1991).
8

28 ECAB 125 (1976).

9

See Lillian Cutler, id.; see also G.M., Docket No. 17-1469 (issued April 2, 2018); Robert W. Johns, 51 ECAB
137 (1999).
10

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, supra note 8.
11

A.C., id.

5

substantiate such allegations with probative and reliable evidence. 12 Personal perceptions alone
are insufficient to establish an employment-related emotional condition, and disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force, or
frustration from not being permitted to work in a particular environment, or to hold a particular
position.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact, occur. 14
Mere perceptions of harassment or discrimination are not compensable under FECA. 15 A claimant
must substantiate allegations of harassment or discriminatio n with probative and reliable
evidence.16 Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred.17
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant asserted that she developed acute stress disorder after a March 2, 2019
employment incident in which she was approached by two people looking for a package three
different times on her route. On the reverse side of the claim form T.H., appellant’s supervisor,
acknowledged that appellant was approached by suspected drug dealers searching for an express
package. In a subsequent March 21, 2019 statement, appellant provided further details, elaborating
that on March 2, 2019 an express package was being held because it was suspected of containing
drugs. She detailed the events of the day in which two men at an apartment complex asked her
multiple times for the express package and followed her on her postal route. Appellant claimed
that she felt threatened and unsafe after an incident at approximately 3:15 p.m. where she informed
the man that his package would be delivered the next day and he proceeded to hit his steering
wheel and demand that she call him the instant his package was available.
The Board finds that appellant has established compensable factors of employment under
Cutler18 with regard to the March 2, 2019 employment incident where she was followed and
questioned by two men regarding the delivery status of a package suspected of containing drugs.
Where the claimed disability or condition results from an employee’s emotional reaction to his or
12

G.R., Docket No. 18-0893 (issued November 21, 2018).

13

See A.C., supra note 10; Lillian Cutler, supra note 8.

14

O.G., Docket No. 18-0350 (issued August 7, 2019); K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB
622 (2006).
15

A.E., Docket No. 18-1587 (issued March 13, 2019); M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB
657 (2006).
16

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 14.

17

T.Y., Docket No. 19-0654 (issued November 5, 2019); G.S., Docket No. 09-0764 (issued December 18, 2009);
Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C. Owens, 54 ECAB 684 (2003).
18

Supra note 8.

6

her regular or specially assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA.19 As she was delivering mail on her route that day,
she was approached by two men who questioned her regarding the location of a package.
Appellant indicated that, after she informed the men that she did not have their package, the men
took several actions, including following her on her delivery route, hitting a steering wheel in
frustration, and instructing her to contact them immediately upon learning the whereabouts of the
package. She contended that these stressful working conditions cau sed her diagnosed emotional
condition. The Board finds that, as the events of March 2, 2019 occurred while appellant was
performing her regularly assigned duties, her emotional reaction to these events constitutes a
compensable factor of employment under Cutler.20
Appellant also attributed her emotional condition to error or abuse in administrative
matters. As a general rule, administrative and personnel matters, although generally related to the
employee’s employment, are administrative functions of the employer rather than the regularly or
specially assigned work duties of the employee and are not covered under FECA. 21 In Thomas D.
McEuen,22 the Board held that an employee’s emotional reaction to administrative actions or
personnel matters taken by the employing establishment is not covered under FECA as such
matters pertain to procedures and requirements of the employer and do not bear a direct relation
to the work required of an employee. However, the Board has also held that, where the evidence
establishes error or abuse on the part of the employing establishment in what would otherwise be
an administrative matter, such action will be considered a compensable employment factor. 23 In
determining whether the employing establishment erred or acted abusively, the Board will examine
the factual evidence of record to determine whether the employing establishment acted
reasonably. 24
The Board finds that the employing establishment committed error by electing to send
appellant back out to the same location where the March 2, 2019 employment incident occurred.
Appellant submitted an October 4, 2019 statement where L.M. observed that she was visibly
shaking and crying after she was approached by two men searching for the package suspected of
containing drugs and her postal truck was later followed by one of the men. She also indicated in
a September 5, 2019 statement that she attributed her emotional condition to actions of the
employing establishment, noting instances on July 2 and 8, 2019 where she was informed that she
would have to return to the apartment complex where the March 2, 2019 employment incident
occurred. Appellant asserted that she experienced a panic attack on July 2, 2019 after being
informed of her route and later began crying, shaking, and fearing for her life on July 8, 2019 when
she was again assigned to return to the apartment complex. The employing establishment’s
19

Supra note 10.

20

Lillian Cutler, supra note 8; see also Z.S. Docket No. 16-1783 (issued August 16, 2018).

21

S.K., supra note 7; Matilda R. Wyatt, 52 ECAB 421 (2001).

22

41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

23

S.K., supra note 7; William H. Fortner, 49 ECAB 324 (1998).

24

S.K., id.; Ruth S. Johnson, 46 ECAB 237 (1994).

7

requirement that she, after encountering a hostile interaction on her route, be ordered to return to
the location that was the source of the danger to her person was an unreasonable act and was,
therefore, in error.25 As such, appellant has met her burden of proof to establish a second
compensable factor of employment.
As appellant has established two compensable factors of employment of the March 2, 2019
employment incident, OWCP must review the medical evidence of record in order to determine
whether she has established that her emotional condition is causally related to a compensable work
factor.26 Following this and any such further development as deemed necessary, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 4, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: December 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

25

M.R., Docket No. 17-1803 (issued February 8, 2019).

26

Z.S., supra note 20; Margaret S. Krzycki, 43 ECAB 496 (1992).

8

